USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
EVERGREEN EAST COOPERATIVE, DOC #:
DATE FILED: _ 11/15/2019
Plaintiff,
-against- 19 Civ. 5360 (AT)
BOTTOMLEY EVERGREENS & FARMS. INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Having been advised that the parties were unable to resolve issues concerning settlement,
ECF No. 33, it is hereby ORDERED that:

1. By December 4, 2019, Defendant shall file its motion to enforce settlement;
2. By December 20, 2019, Plaintiff shall file its opposition; and
3. By January 8, 2020, Defendant shall file its reply, if any.

SO ORDERED.

Dated: November 15, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
